Hammond, J.
The evidence did not warrant a finding of negligence on the part of the defendant. The accident happened about half past five in the afternoon of July 4, 1905. With the exception of one or two rests, each lasting less than *132an hour, one Ouellet, who seems to have devoted the day to a patriotic celebration, had been discharging the cannon “ practically all day since four o’clock in the morning until the time of the accident, as often as it could be loaded, which took from five to fifteen minutes.” Ever since half past»five in the morning the cars of the defendant had been passing by this locality, so that up to the time of the accident several hundred cars had passed. It was a day for fireworks of every description. The cannon was loaded with blank cartridges, and was in Ouellet’s yard, quite a distance from the street, sending out “ a jet of flame and a volume of Smoke as far as the sidewalk,” several feet short of the defendant’s car tracks. The defendant had no reason to anticipate any danger to its passengers from such a source. Nor was it bound to stop its car and investigate for the purpose of seeing whether the cannon was properly loaded or pointed. The firing had been going on all day and, in the absence of any indication to the contrary, the defendant had the right to assume that it was not a hostile demonstration against the travellers upon the highway, but was a simple ebullition of patriotic emotion, and as such was harmless. To require a street railway corporation to have a gen ¿ral oversight of the details of such exhibitions along the line of the highway on the anniversary of the Declaration of Independence, and to hold it responsible for the consequences to its passengers of any neglect of the exhibitors would be unreasonable. Such care would be inconsistent with the proper transaction of the business. It might keep the passengers safe, but the cars would practically be at a standstill most of the time and their proper efficiency would be greatly impaired. The case widely differs from those cases where the railway corporation has reason to anticipate danger from a crowd of rioters or from other causes.
Exceptions overruled.